 238DECISIONSOF NATIONALLABOR RELATIONS BOARDBeckett Aviation CorporationandRobert Nischwitz.Case 8-CA-7992June 5, 1975DECISION AND ORDERBY CHAIRMAN MURPHY AND MEMBERSFANNING AND JENKINSOn May 22, 1974, Administrative Law JudgeBenjamin B. Lipton issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the attached Decision inlight of the exceptions and brief and has decided toaffirm the rulings, findings,' and conclusions of theAdministrative Law Judge, and to adopt his recom-mended Order, except as modified herein.1.We agree with the Administrative Law Judgethat Nischwitz was discharged in violation of Section8(a)(3)and (1) of the Act, and we affirm theAdministrativeLaw Judge's conclusions to thateffect.However, we reverse the Administrative LawJudge to the extent he finds conduct occurringoutside the 10(b) period to be violative of Section8(a)(1).Nevertheless, the Administrative Law Judgecredited employees over the denial of Hoffman thatthe latter stated Respondent believed Nischwitz wasa union instigator and was going to be fired. Whileoccurring outside the 10(b) period, these statementsare evidence of the Respondent's motivation indischargingNischwitz and may be used for thatpurpose.22.As to the 8(a)(1) findings by the AdministrativeLaw Judge, the record shows that Ronald R.Stephan, a copilot based in Cleveland, testifiedconcerning a conversation with the Respondent'spurchasing agent, Hoffman, which took place whilehe was on detail at Youngstown in early May-priorto the Kentucky Derby.3 Hoffman motioned Stephanaside to a hangar and commenced by asking him ifhe "had heard anything new about the Union."Stephan replied negatively. Hoffman then stated he"was a little concerned if the Union got in, as the `oldman' [i.e., Beckett] would close the place down, andthere will be no employment there and he [Hoffman]iChairman Murphy would disavow fn. 25 of the Administrative LawJudge'sDecision Contrary to the Administrative Law Judge's suggestiontherein that through Bonin's testimony Respondent was adducing evidenceirrelevant to the issues and in clear violation of his prior rulings, ChairmanMurphy views Bonin's testimony concerning his conversations withNischwitz as relevant to the extent they supported President Beckett'stestimony that Bonus had told hurl of the Nischwitz conversations.Though218 NLRB No. 37would lose his job." Hoffman proceeded to convey tohim that pilots Hugh Krumich, Frank Masters, andBob Nischwitz were going to be fired. He furtherstated that Beckett "had proof' that Nischwitz wasresponsible for the Union, and "they are going to firehim." Shortly thereafter, Stephan informed Nis-chwitz of Hoffman's remarks.DennisBoos,aYoungstown parts employee,testified to a conversation with Hoffman, which tookplace after a pilots'meeting,during the warmweatherseason.Hoffman told him that Beckett wasupset because he thought Nischwitz was involved inunion activities, and that Beckett believed the threepilotswho spoke at the pilots'meeting,namingNischwitz,Masters, and Krumich, were the "Unioninstigators."Hoffman gave a series of flat denials that he hadthese conversations with Stephan and Boos and thathemade the specificstatementstowhich theytestified.Stephan and Boos were credited by theAdministrativeLaw Judge. He found the aboveconduct by Hoffman was a violation of Section8(a)(1) as alleged in the complaint.The Respondent excepted to this finding and wefind merit in this exception. As noted above, theAdministrativeLaw Judge found that CharlesHoffman, Respondent's purchasingagent,coercivelyinterrogated employee Stephan, and made threats ofreprisals because of union activities, in a conversa-tionwith Stephan. The Administrative Law Judgenoted that these incidents occurred in early May(prior to Kentucky Derby held on May 5, 1973).The Administrative Law Judge also found: "Thechargewas filed on November 8 and served byregisteredmail on November 10." Based on theforegoing facts it is obvious that the AdministrativeLaw Judge's findings are in violation of Section 10(b)of the Act and must be rejected by the Board.Section 10(b) of the Act provides the following inrelevant part:Provided,That no complaint shall issue basedupon any unfair labor practice occurring morethan six months prior to the filing of the chargewith the Board and the service of a copy thereofupon the personagainst whomsuch charge ismade ....Inasmuch as the alleged incidents between Hoff-man and Stephan occurred prior to May 5, 1973, anythe Administrative Law Judge ultimately discredited Beckett,Respondentcould hardly haveknown that at the time.2Local Lodge No. 1424,International Associationof Machinists, AFL-CIO [Bryan Manufacturing Co.] v. N.LRB.,362U.S. 411(1960).3The KentuckyDerby was held the first Saturday in May-on May 5 in1973 BECKETT AVIATION CORPORATIONcharge of interrogation based upon such incident andany finding of an unfair labor practice based upon itisbarred by Section 10(b) of the Act. Accordingly,we find that the General Counsel has not proven bythe preponderance of the evidence that the incidentsabove discussed occurred within the 10(b) period;thereforewe shall dismiss this allegation of thecomplaint.The conversation between Hoffman and employeeBoos which the Administrative Law Judge found"constitutedclear threats against these namedindividuals, and other employees of reprisals forengaging in union activities ...." and violative ofSection 8(a)(1) of the Act, occurred when it waswarm outside, sometime in 1973. Dennis Boos wascompletely unable to fix the date that the conversa-tion occurred. However, based upon these facts, theAdministrative Law Judge found that the conversa-tion occurred "during the warm weather season." Wefind that the General Counsel has failed to prove bya preponderance of the evidence that the conversa-tion occurred within the 10(b) period. There is acomplete lack of evidence concerning the date theconversation occurred, far less than the "substantialevidence on the record considered as a whole" whichis required by Section 10(e) of the Act. On the basisof the foregoing we conclude that there is notsubstantial evidence establishing that the conversa-tion occurred during the 6-month period establishedby Section 10(b) of the Act. Accordingly, we shalldismiss this allegation of the complaint.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-edOrder of The Administrative Law Judge asmodified below and hereby orders that the Respon-dent,BeckettAviation Corporation, Youngstown,Ohio, its officers, agents, successors, and assigns,shall take the action set forth in the said recommend-ed Order, as so modified:1.Delete paragraphs 1(a) and (b) and reletter theremaining paragraphs accordingly.2.Substitute the attached notice for the Adminis-trative Law Judge's notice.IT IS FURTHER ORDERED that the complaint be, andithereby is, dismissed, insofar as it alleges unfairlabor practices not found herein.1All dates arein 1973,unless otherwise specified.APPENDIX239NOTICE To EMPLOYEES-POSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT discharge employees for, or inany other manner restrain employees from,engaging in concerted activities for their mutualaid or protection, including the expression ofcriticalopinions concerning their employmentconditions.WE WILL NOT discourage membership inInternational Brotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America,Milk and Ice Cream Salesmen, Drivers and DairyEmployees, Local Union No. 205, or any otherlabor organization, by discharging employees, orin any other manner discriminating in regard totheir employment or any term or condition ofemployment.WE WILL NOT in any other manner interferewith, restrain, or coerce employees in the exerciseof the rights guaranteed in the National LaborRelations Act.WE WILL offer Robert Nischwitz immediateand full reinstatement to his former position or, ifsuch position no longer exists, to a substantiallyequivalentposition,without prejudice to hisseniority or other rights or privileges.WE WILL make Robert Nischwitz whole for anylossof earnings because of the discriminationagainst him, plus 6-percent interest.All our employees are free to become, or remain, orrefrain from becoming or remaining members ofInternational Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, Milk andIce Cream Salesmen, Drivers and Dairy Employees,Local Union No. 205, or any other labor organiza-tion.BECKETT AVIATIONCORPORATIONDECISIONSTATEMENT OF THE CASEBENJAMINB. LIPTON, Administrative Law Judge: OnJanuary 28 and 29, 1974,1 thiscase was triedbefore me inYoungstown,Ohio, on a complaint by the GeneralCounsel2alleging thatthe Respondentengaged incertainindependent acts of coercion and that it discharged RobertNischwitz, in violation of Section8(a)(1) and(3) of the Act.2The charge was filed on November 8 andserved by registered mail onNovember 10. 240DECISIONS OF NATIONAL LABOR RELATIONS BOARDBriefs submittedby the General Counsel and Respondenthave been duly considered.Upon the entire record, and upon my observation of thedemeanor ofthe witnesses, I make the following:FINDINGS OF FACT1.JURISDICTIONWith its principal offices and place of business inYoungstown, Ohio, Respondent is engaged in the serviceand operation of private aircraft at airport facilities locatedin Youngstown and Cleveland, Ohio, Chicago, Illinois; andCoraoporis and West Mifflin (in the area of Pittsburgh andAllegheny County), Pennsylvania. Annually, in the courseof its operations,Respondent has a direct inflow ininterstate commerce of products, supplies, and aircraftvalued in excess of $50,000; and it receives revenues fromitsoperations having a gross value in excess of $500,000.Respondent admits, and I find, that it is engaged incommerce within the meaning of the Act.,II.LABOR ORGANIZATIONInternationalBrotherhood of Teamsters, Chauffeurs,Warehousemenand Helpers of America, Milk and IceCream Salesmen,Drivers and Dairy Employees, LocalUnion No. 205, herein called the Union, is a labororganizationwithin themeaningof the Act.III.THE UNFAIR LABOR PRACTICESA.Essential Issues1.Whether Respondent is responsible for the conductof Charles G. Hoffman, a purchasing -agent, on the basisthat he is a supervisor under the Act, or that he was, or hadapparent authority as, an agent of Respondent during thetimes material.2.Whether Hoffman engaged in interrogation andthreats violative of Section 8(a)(1).3.Whether Respondent discharged Robert Nischwitzbecause he had, or Respondent believed he had, engagedin union or protected concerted activities.B.Respondents Operations and Management3Respondent services and operates private aircraft,including the transportation of customer personnel, at andfrom the Youngstown Airport; the Hopkins Airport inCleveland; theMidway Airport in Chicago; and theGreater Pittsburgh and Allegheny County Airports in thearea of Pittsburgh, Pennsylvania. The issues herein areessentially confined to the main facility and headquartersat Youngstown. At all its locations, the total complementconsistsof about 180 employees. At Youngstown, itemploys some 17 pilots and copilots, as well as mainte-nance, parts, line service, operation, and clerical personnel.Forrest Beckett has been the president of Respondentsince its formation in 1944. John Lyden Is executive vicepresident, and is also manager of the Cleveland Division,where he maintains his' office. John D. Carroll is vicepresident of operations, with responsibilities extending toallfacilities;principally he serves as manager of theYoungstown, Greater Pittsburgh and Allegheny CountyDivisions. Don Minner is chief pilot and assistant manageratYoungstown; 4 his main area of concern is in flightoperation. Harold Hinen and Thomas Jordan are the chiefpilots, respectively, at Chicago and Allegheny County.C.Status of Charles G. HoffmanSince the end of 1971, Hoffman has held the position of"PurchasingAgent and Inventory Control." 5 He per-formed his functions almost entirely at Youngstown,although his responsibilities for inventory control encom-passed Respondent's other divisions. Hoffman does "allthe purchasing in Youngstown and a lot for the out linedivisions."The question was litigated as to whetherHoffman supervises the four or five parts departmentemployees at Youngstown. Hoffman testified that he hadauthority only in respect to the inventory process and has"no control whatsoever" over any employees in the partsdepartment at Youngstown, Cleveland, or Pittsburgh. Hewas confronted with his pretrial affidavit given to a Boardagent in December 1973, in which he stated: "I am also incharge of the Parts Department consisting of 4 employeesin Youngstown, 2 in Cleveland and one in Pittsburgh. I caneffectively recommend their hiring and firing and haveexercised this authority. I have held this position just shortof 2 years." I reject Respondent's contention and attemptsto establishpost factothat,when the affidavit was taken,Hoffman understood the phrase "effectively recommend"to mean that "the extent of his authority was that he couldonly recommend." The affidavit was taken in the presenceof Respondent's counsel herein, attorney Simerka, andPresidentBeckett.At the hearing, the affidavit wasaffirmed by Hoffman as true. It was therefore, as I'find, indirect contradiction of Hoffman's earlier testimony, on anissueof substantialmateriality herein, and it seriouslyaffects his credibility generally. Furthermore, I find theportion of the affidavit quoted above was tantamount to anadmission against interest by Respondent, as it was givenin the presence and with the knowledge of Simerka andBeckett .63To the extent revealed in the record and as general background.4In Respondent's answer to the complaint signed by attorney Simerka,the allegationwas denied that Minner is a supervisor and agent ofRespondent. At the conclusion of General Counsel's case in chief, with noreason intervening,Simerka moved to amend the answer to admit thisallegation. His explanation is not accepted as in good faith that this was oneof the items which somehow escaped his investigation and preparation fortrialSee Sec 102.21 of the Board'sRules and Regulations,and rule 11 ofthe U.S. District Court Rules of Civil Procedure.5 Theretofore, from mid-1967, excluding 6 months of military service,Hoffman was employed with Respondent in various duties as a line serviceemployee and in the parts department at Youngstown. In 1970, hecompletedcollege studiesand received a degree.His appointment asPurchasing Agent and Inventory Control related directly to Respondent'sinstitution of a new computerized inventory control system, which wasassigned to his charge6Vice President Carroll testifiedin substancethat during the materialtimes herein,he personally, and not Hoffman or any intermediary, directlysupervised the parts department employees. Carrollhas extensiveand highlevel responsibilities at the various facilities of Respondent and is frequentlyabsent from Youngstown. It is highlyimplausiblethat he actuallyexercises,as he claims,all the necessary immediate authority to supervise this small BECKETT' AVIATION CORPORATIONDennis Boos, a Youngstown parts employee, gavecredible testimony establishing certain elements of Hoff-magi's supervisory authority which are unrefuted.7 OnlyHoffman in the department tells the employees what to do,i.e.,assignstheirwork; he maintains order, cautioningemployees in the conduct of their vvork; he selects andassignsemployees to work overtime; and he grantsemployees privileges such as leaving early or reporting late.Boos looks to Hoffman as his immediate supervisor.Hoffman told him he is directly responsible to VicePresident Carroll "for the efficiency of our department."Hoffman's name appears on a listing of "Supervisor'sTime," which is posted at Youngstown each month. Thelatter evidence is pertinent as a further showing that theemployees are reasonably led to regard Hoffman as asupervisor and member of management. Accordingly, Iconclude that, during the times material Hoffman was asupervisor and agent of Respondent, that the employeeshad just cause so to believes and that Respondent is fullyresponsible for Hoffman's conduct, as described below.ID.Union Organizing Campaign and Board ElectionAbout March 14, Respondent's pilots and copilots beganreceiving blank authorization cards mailed by the Union.Preceding such date, the record does not disclose morepreciselywhen and how the Union's campaign com-menced. President Beckett testified that, on March 15 or16, he first became aware of the Union as a result of phonecalls from two or three pilots relating that they hadreceived union cards in the mail. On April 26, the Unionfiled a petition; on May 18 and 21, the election was held ina unit confined to pilots and copilots; and on May 30, theresults were tallied and announced, reflecting the Union'sloss of the election.E.Conductof HoffmanRonaldR. Stephan,a copilot based in Cleveland,testified concerning a conversation with Hoffman whichtook place while he was on detail at Youngstown in earlyMay (prior to the Kentucky Derby). 19Hoffman motionedStephan aside to a hangar and commenced by asking himsectionof the Company operations. In attempted justification, Carrollaverred that he works 16 hours a day, 6 to 7 days a week. A record preparedby Respondent of "Supervisor's Time" shows that he worked 202 hours permonth and had 44 days off from January through September 1973. Ingeneral, I found his testimony shifting and unreliable.Moreover,Carroll'saccount presents a disproportionate and unrealistic limitation of supervisionover employees.See,e g.,McKinnon Services,Inc.,174 NLRB 1141, 1143(1969);Swan Super Cleaners, Inc.,152 NLRB 163, 168 (1965).,Particularly in view of Hoffman's confirmed affidavit,it isunnecessaryto discuss all the disputed evidence on this issue.sEnough appears in the record to indicatethatHoffman has substantialdiscretion,as a buyer,to commit Respondent's credit. Such buyers arenormally excluded from rank-and-file bargaining units as their interests areregarded as closely allied with management;as "managerial employees,"contrasted with employees generally, they are excluded from the protectionof the Act.N.LR.B v. Bell Aerospace Co., Division of Textron, Inc.,416 U.S.267 (1974);RetailClerksInternational Association,AFL-CIO, et al. v.N.LR.B.,366 F.2d 642, 645 (C.A.D.C., 1966). And it has been held, forexample, that an assistantbuyer's 'conduct was attributable to therespondent company, even if he did not literally fall within the Act'sdefinition of supervisor, where the employees had just cause to believe hewas acting for management.GenuardiSuperMarkets, Inc., Sandy HillMarket, Inc, Genuardi's Norriton Market, Inc., Genuardt's Audubon Market,241if he "had heard anything new about the Union." Stephanreplied negatively.Hoffman then stated he was a littleconcerned if the Union got in, as the "old man (i.e.,Beckett) would close the place down, and there will be noemployment there and he (Hoffman) would lose his job."Hoffman proceeded to convey to him that pilots HughKrumich, Frank Masters, and Bob Nischwitz were going tobe fired. He further stated that Beckett "had proof' thatNischwitzwas responsiblefor the Union, and "they aregoing to fire him." Shortly thereafter, Stephan informedNischwitz of Hoffman's remarks.Dennis Boos testified to a conversation with Hoffman,which took place after a pilots meeting,l° during the warmweather season. Hoffman told him that Beckett was upsetbecause he thought Nischwitz was involved in unionactivities, and that Beckett believed the three pilots whospoke up at the pilotsmeeting,naming Nischwitz, Masters,and Krumich, were the "Union instigators."Hoffman gave a series of flat denials that he had theseconversations with Stephanand Boos,and that he madethe specific statements to which they testified.11 Stephanand Boos are credited.To find the violations alleged it is not necessary toestablish that Hoffman, a supervisor, obtained his informa-tion from Beckett or other supervisory sources.12 Hoff-man's statements to Stephan contain strong doses ofcoercion to discourage the pilots from supporting theUnion at a critical time of the pending election. Thus I findthat Hoffman's reference to plant closure and loss of jobs"if the Union got in," 13 and his assertions that Nischwitz,Krumich, and Masters, and then Nischwitz' specifically,were going to be fired 'because Beckett had proof orbelieved they were instigators of the Union constitute clearthreats against these named individuals, and other employ-ees,of reprisal for engaging in union activities. In thecontext of these threats,Hoffman's interrogation ofStephanmust likewise be deemed coercive.14 In thesespecific respects, Hoffman's conduct is found in violationof Section 8(a)(1), as alleged.Inc.,172NLRB 1357, 1363(1968).See also,e.g.,Welcome-AmericanFertilizer Co. and Welcome Fertilizer Co,169 NLRB 862, In.1(1968).9Held the first Saturday in May-on the 5th in 1973.10The pilots and copilots at Youngstown had meetings with manage-ment, particularly with Beckett,at various times when convened byRespondent11On cross-examination,Hoffman disavowed that he had ever talked toBoos about the Union,although they had conversations "quite often." Inote the testimony elsewhere that,during the preelection time, the Unionwas a "hot issue," commonly discussed throughout Respondent's opera-tions.12He" was regularly at the Youngstown headquarters and close to theCompany hierarchy;the employees could reasonably believe that he wasprivy to such information andthat he expressed management'sviews.Indeed,itappears that he carried information to, and consulted with, VicePresidentCarroll and President Beckett concerning alleged misconduct ofNischwitz, e.g., involving Dr. Billings and Dispatcher Barber, discussedinfra.13These were not privileged predictions carefully phrased on the basis ofobjective fact or demonstrably probable consequences beyond Respon-dent's control.NLRB. v. Gusset Packing Co., Inc.,395 U.S. 575,618 (1969).14Blue FlashExpress,Inc,109 NLRB 591 (1954). 242DECISIONSOF NATIONALLABOR RELATIONS BOARDF.Discharge of NischwitzFor about 12 years, Nischwitz was a pilot for Respon-dent at Youngstown-until he was discharged on October22 by decision of Beckett. During this long period,Nischwitz had never been disciplined, nor had there everbeen a complaint regarding his performance as a pilot. Ascause for discharge,Respondent relies upon a large varietyof alleged misdeeds by Nischwitz. A considerable amountof its evidence is based upon uncorroborated hearsayreports received by Beckett.The events affecting Nischwitz arose in early 1973.Respondent'switness,Colin L. Kelly, was a relatively newcopilot for Respondent based in Chicago. He had flownwith Nischwitz on a 3- or 4-day 'trip in January. They hadoccasion for frequent conversations concerning their jobsand conditions of work,as is"common" among pilots insuch situations. In particular, they discussed opportunitiesfor advancement and pay in Respondent's employ and atother airlines.Nischwitz indicated he had not progressedrapidly enough, he was the lowest paid turbo captain,people at the Company were holding his career back, andhe was "stuck with this crummy job." Kelly indicated hehad previously applied for employment at Delta, and atotherairlines.Nischwitz thought he "would be crazy" fornot taking such a job, or pursuing it, as his career would bemuch betterin earningpower and potential benefits.Nischwitz also commented that Kelly's previous work as aflight instructorwas even better than this job withRespondent. Kelly frankly agreed with some of the thingsNischwitzsaid,such as the basic matter of pay, and hedisagreed with others. They also spoke "about the Union."Nischwitzwas favorable to it, and Kelly was not.Following the January flight, Kelly told Chief Pilot Hinenthe details of his conversation with Nischwitz. He relatedthat some of the things Nischwitz had said made himuncertainof his, job. And he questioned whether he wasgoing to be held back ifsomeone inthe Company did notlike him; how long it would take him to become a captain;and how he would be treated financially. "It could verywellbe" that he informed Hinen "about Nischwitzmentioningthe Union." Hinen later told Kelly that he hadrelayed theirdiscussionto Beckett. Two to four monthslater,Nischwitz told Kelly that Beckett was angry with him.for his "attitude" and asked whether Kelly had "squealed"toanyoneinmanagementconcerning their previousconversations.Kelly denied that he had.In February, Beckett summoned Nischwitz to his office.He said he had "heard some bad things" about him, and ifhe believed everything he was told he would fire himimmediately. Beckett declined to reveal the nature of the"bad things" he heard or the source of his information.15About a weeklater, in February, a pilots meeting was held.In substance, Pilot Krumich asked Beckett if he had15Beckett testified he told Nischwilz he "had heard so many rumors ofhis storing discontent,discouraging the employees,"that he was runningthese things down, and if they were true,he would fire Nischwitz. I considerthis version by Beckett as exaggerated.16Beckett testified he said that if what he heard about Nischwitz wastrue,he would fire hun,, and that "rumors are coming thick and fast" and hewas "going to run them down." In January, he had had reports from ChiefPilots Hinen and Mmner, Vice President Carroll, and Dispatcher Pitsenbar-ger.Of these, only Carroll was called by Respondent, and he was notchecked out these things of which he was accusingNischwitz, and charged that Nischwitz was improperlybeing pressured regarding his job tenure. Beckett answeredthat Nischwitz' job was secure as it always had been-butif he believed everything he was told about Nischwitz, hewould have fired him.16 Thereafter, Beckett openlyshunned Nischwitz, refusing to respond when spoken to byNischwitz. In addition, Dispatcher Barber told Nischwitzhe had specific instruction not to assign him to fly Beckettto his cabin in Manitoba, Canada-trips which Nischwitzhad made several times in 1972. In February or March,prior to the mailing of union cards, Nischwitz spoke toBeckett on their return from a flight to Pittsburgh orCleveland:I told him I was aware that Don Minner, the ChiefPilot, (sic) if I said anything to him approximately aweek before about the Union and I said, "I don't thinkyou,Mr. Beckett, instructed Mr. Minner to do this." 17Beckett replied that he had told Minner to "find out whathe could," and that Nischwitz knew "what [he] could do tohelp."Without specifically denying Nischwitz' testimony,Beckett described a conversation with Nischwitz whichoccurred about April after Nischwitz had flown him toCleveland; as follows: Nischwitz said, "Now that thisUnion activityhasstarted, I suppose you will blame this onme. Should I quit?" And Beckett replied, "This has nothingto do with the Union activity. If you are guilty, you will befired." It is probable that there was only one conversation,after they returned from the flight to Cleveland.18 Minnerwas not called. Beckett's account concedes that the subjectof the Union was brought up by Nischwitz. In otherrespects it is not credited. In Nischwitz' version, there issufficient indication thatMinner, acting on Beckett'sinstruction, had questioned Nischwitz the week before on aunion-related matter.On March 21, Nischwitz signed and returned to theUnion the authorization card he received in the mail abouta week earlier. Respondent produced and had Nischwitzconfirm that he had signed an antiunion petition 19 as ofmid-May. Because of a natural compulsionto sign such acirculating document, I do not find that this evidenceestablishes Nischwitz' change of heart about the Union orthat it served to show Respondent he was actually opposedto the Union.On the night of May 30, after the electionresultswereannounced, Nischwitz received a single telephone call fromthree persons, each of whom conveyed the same informa-tion-that Hoffman had toldBoos"they were going toget" Nischwitz, Masters, and Krumich for being instigatorsquestionedconcerning sucha report orits basis.17The grammar (as takenby the reporter) is not typicalof Nischwitz'language inthis record.1sRespondent's log records,which would have established the date ofany such flight,were not attemptedto be used.19 "To whom it mayconcern:We the undersigned did not sign anyauthorization for union representation.We definitelydo not want a union."The petitioncontains 25 signatures,including those of 2 dispatchers, andpresumablywas turnedover toRespondent. BECKETT AVIATION CORPORATION243of the Union. Nischwitz identified two of the callers as EricShivelyandKen Riley.20 Nischwitz' uncontradictedtestimony is relevant only to confirm the spreading ofinformation among the rank and file concerning Hoff-man's remarks to Boos,supra.Following the election, from July through mid-October,Beckett called in the 17 pilots at Youngstown for"individual interviews,"with Nischwitz reserved for thelast interview. Ostensibly, his purpose was to investigate an"air of unrest" which created a threat to safe operations.According to Beckett, his approach to each of the first 16pilotswas the same-a request to reveal in strict confi-dence the "honest truth" on any problem, even if it wascriticalof the supervisors. And he made general noteswithout indicating the names of his informers in order tomaintain the confidence. As to Nischwitz, "interviewed"about October 15,-it is undisputed that Beckett immedi-ately accosted him with a request that he look for anotherjob; then Beckett threatened to put him on the dispatchboard and to discharge him when he made his firstmistake. A week later, Beckett summarily discharged himwithout explanation.Respondent's positions appear inconsistent: (a) thatfrom February to April, Beckett withheld action againstNischwitz in order to run down the rumors, (b) that itsuspended all investigation of Nischwitz during thependency of the election, and (c) that the individualinterviews beginning immediately after the election were"not. at all" related to the investigation of Nischwitz (butthat,unsolicited,his name came up frequently in theinterviews). It was not explained how the pending electionwas considered an obstacle to the investigation of anymisconduct by Nischwitz. From all the circumstances, myview is that Respondent conducted the individual inter-views after the election because it equated the quest ofsome employees for union representation with an "air ofunrest," and that a substantial purpose was to gather andbolster grounds to discharge Nischwitz.At the hearing, Respondent was instructed to not adduceevidence of alleged misconduct by Nischwitz unless it hadknowledge of and relied upon such evidence as grounds forhis discharge.21 Testified by Beckett and mentioned inRespondent's brief are undescribed incidents concerningNischwitz in 1963. Although Respondent states that theseevents were not "a factor" in the discharge, I do not creditBeckett that they ever existed. We turn to a considerationof the various reasons given by Respondent for dischargingNischwitz.KellyThe testimony of Respondent's witness, Kelly, has beendescribed above relating to his conversations with Nis-chwitz in January, which he conveyed to Chief Pilot Hinen.20 Shively was the parts manager and Riley was in charge of theupholstery shop Their supervisory or agency status was not litigated, andthere is no alleged violation relating to this telephone call.21 In certain instances, in the zeal to develop anything adverse toNiscliwitz, these rulings were apparently disregarded.22E.g.,Indiana Gear Works, A Division of the Buehler Corporation, 156NLRB 397, 400-402 (1965);System Analyzer Corp.,171NLRB 45, 50(1968);NLRB. v. Burnup and Sims, Inc,379 U.S. 21, 23 (1964). And cf.,N.L.R.B. v. Local Union No. 1229, International Brotherhood of ElectricalBeckett testified that his information from Hinen was thatNischwitz discouraged pilots (such as Kelly) from stayingwith the Company, criticized the dispatchers, and made"generally derogatory remarks" concerning employmentwith Respondent. Hinen was not called; Beckett did notattempt to pursue the matter directly with Kelly; he didnot state what he was actually told by Ehnen, other thanbroad conclusions; and so far as appears, there was nocompany record made on the subject. I find as a fact thatKelly did tell Hinen, in substance, that Nischwitz spokefavorably of the need for union representation. It is anatural assumption that Hinen included this information inhis report to Beckett. Pertaining to the Kelly information,this alleged ground for Nischwitz' discharge was to thesame extent available to Respondent in February as it wasin October. Beginning in February, Beckett made manifesthis hostility toward Nischwitz. But he refused to reveal toNischwitz or the other pilots any rational basis for his direaccusations. It is reasonably inferable that Beckett, whilethreatening to discharge Nischwitz on unspecified grounds,was deterred from taking action because of the Unionfactor,which shortly thereafter became a full blownelection issue.In any event, I would certainly hold that the conversa-tions between employees Nischwitz and Kelly, subjectivelycriticalof Respondent's conditions of work and lack ofopportunities for advancement, constitute protected con-certed activity.22 If employees were not permitted freely tovoice their complaints to each other regarding theiremployer, the "mutual aid and protection" provision inSection 7 would lose much of its meaning.23 Evenassuming, as I do not, that Beckett relied in good faith onthe hearsay report he received from Hinen, there is noshowing of such misconduct by Nischwitz to render himunfit for further service.24BoninRespondent'switnessJohn A. Bonin had frequentlyflown as a copilot with Nischwitz. On most trips there isquite a bit of waiting time and not much else for the pilotsto do but sit around and talk. On one trip with NischwitztoNew York, Nischwitz indicated that Respondent'sallowance for expenses did not sufficiently cover the highercosts in this city. Kelly later was apprised that the pilots arereimbursed by Respondent for the greater expenses incertain cities, such as New York. On several occasions,Nischwitz was critical of Dispatcher James Barber-sayingthat Barber was a "backstabber" who ran to Beckett withwhatever he heard. Bonin emphasized that he never toldmanagement of these conversations he had with Nis-chwitz.25 Beckett's testimony is not credited that, in hisWorkers, A.F.L. [JeffersonStandardBroadcastingCompany j,346 U.S. 464.23A clear purpose of the Act is"protecting the exerciseof workers of fullfreedom ofassociation...."Republic Steel Corporation v. N.LKB.,311U.S. 7, 10.24 SeeTerry Coach Industries, Inc.,166 NLRB 560, 563 (1967);SoconyMobil Oil Company, Inc.,153 NLRB 1244,1246(1965)et seq.25 I consider the adducingof Bonm's testimony concerning conversa-tions with Nischwitz, not within Respondent's knowledge, as improper andin disregard of my rulings. 244DECISIONSOF NATIONALLABOR RELATIONS BOARDindividual interview, Bonin told him of Nischwitz' criticismof Barber and Carroll26 Boninfurther related that, in thisinterview,27 he told Beckett of the rumor among the pilotsthatNischwitzwas, "goingtoget it," and Beckettconfirmed that Nischwitz was "going to get it" for "causingtrouble inthe Company." As in Kelly's case,supra,Iwouldfind, the Nischwitz conversations with Bonin relating totheir working conditions were statutorily protected.Dr.BillingsDr.Billingswas Respondent's medical consultant formany years and handled examinations and problems of thepilots.Purchasing Agent Hoffman testified that, in Febru-ary 1973, he was flown by Nischwitz to and from Chicagoand they hadoccasion to engagein discussions. Nischwitzdescribed to him the circumstances in 1961 when he hadtests conducted for a possible heart condition at theinstance ofDr. Billings.Nischwitz said that the test results,ultimately found to be negative, were held up by Dr.Billings"to the point that made him ineligible for theairlines."28Hoffman conveyed the Nischwitz conversationto Vice President Carrol1.29According to Respondent, this conduct by Nischwitzwas an "assaultupon" Dr. Billings. I perceive this allegedground blown out of all proportion. The evidence disclosesonly factualstatementsmade by Nischwitz to Hoffman,not shown to be inaccurate. Plainly Nischwitz wasconcerned that he had missed opportunities for employ-ment with "the airlines."The conversation with Hoffman,in February, scarcely rises to any level as would reasonablyjustify discharge in October.Barber,the Baron, and the dispatchersHoffman testified that, on the same trip in February,Nischwitz made certain critical remarks concerning Dis-patcherBarber.Nischwitz purportedly stated that FrankMasters calledin sick on a day he was scheduled to fly;Barber carriedthe information to Beckett; therefore a"blackmark" was held against Masters for this 30 Nis-chwitz explainedto Hoffman some of the problems he hadwithBarber;he indicated that Barber was trying to getCarroll's positionas vice president, and that Barber wouldstep on anybody to get on top of the pilots' seniority list.Hoffman also related that, through his purchasing authori-ty,Nischwitz bought a small tape recorder to eavesdrop onBarber; but that Nischwitz sought to return or sell it thefollowingweek without it having been used. (ThatRespondent contends all these were matters brought to theattentionof Beckett, and were relied upon by him forNischwitz' discharge-must of course be borne in mind.)Respondent'sbrief also cites that, in Beckett's individualinterviewwith Pilot Masters, the latter brought up "the old,old false story" that 6 or more years back Barber hadrefused to -fly a single-piloted planecalled a Baron.Ostensibly,itwas consideredby Becketta serious offense26 Beckettwas in the courtroom throughout the hearing. Apart fromgeneralized conclusions, his testimony was conspicuously' vague as well asconveniently self-serving.27Although Bonin estimated an earlier date, about February or March,itwas when Beckett "was calling everybody in." Therefore, as with the otherpilots, thisinterview musthave occurred in or after July.that this old matter was still being mentioned. AssertingthatMasters was a close friend of Nischwitz, Beckettconcluded that it could only have been Nischwitz responsi-ble for recently spreading the story. I reject such reasoningas contrived.Beckett also testified he undertook to "track down" theBaron story and obtained an explanation from Chief PilotMinner. Neither Minner nor Barber was called. I do notaccept Beckett's account. The undisputed evidence is thatBarber was, at that time, permitted to check out on a twin-piloted plane without having to fly or qualify for theBaron, even though Nischwitz and two other pilots seniortoMasters -had to fly the Baron. There is no probativeevidence that a false story was continually being circulatedwhether by Masters or Nischwitz.Beckett testified that, in their separate interview, sixpilots told him Chief Pilot Minner was "no good," and thedispatchers (e.g., Barber, Pitsenbarger, and McLaughrey)were "no good"-although each pilot at the same timedenied that these individuals had "done anything" to them.Even if accepted on its face, this testimony would haverelevance only to indicate that pilots other than Nischwitzwere critical of the dispatchers and of a chief pilot, butwere not disciplined in any manner. Beckett added thattwo or three of the dispatchers told him they had a "lot oftrouble" with Nischwitz. Typically, there was no enlighten-ment concerning this "trouble." Pilot Masters complainedto Beckett that, while McLaughrey was on dispatch work,Barber blamed everything that went wrong on McLau-ghrey. Beckett testified he immediately called Barber, whosaid it was not true. Again, Beckett's logic is that false andderogatory remarks about Barber were made by Masters, aclose friend of Nischwitz, consequently, it must have comefrom Nischwitz.Girl in Upholstery ShopBeckettwas also told by Masters that a girl who"belonged to" the upholstery shop was taken into the partsdepartment and "they had to threaten to come to [Beckett]to get the girl back." Similarly, in thisinstance, the bearingupon Nischwitz and ground for his discharge was thatRiley, "who heads up the Upholstery Shop," and Nis-chwitz are very close friends, and were formerly in businesstogether (owning a truck); therefore the source of the storycould only have been Nischwitz.Other grounds for the dischargeNear the close of the hearing and the end of histestimony,Beckettwas specifically asked by his owncounsel the reasons for Nischwitz' discharge. He an-swered-No. 1, I was out of town so much that I couldn'twatch him and, number 2, I didn't feel he had theability and, number 3, I talked to other people who28As explained elsewhere,Nischwitzthen became ineligible because hehadjust exceededthe age limit of 2829Hoffman's affidavit,However, Beckett testified Hoffmanreported thesame informationdirectly to him.30 In Hoffman's affidavit, he described that Nischwitz "felt" that thiswas a black mark. BECKETT AVIATION CORPORATIONthought he didn't have that ability and, number 4, I wasafraid he would undermine our competency with ourcustomers.On cross-examination,Beckett agreed that he was referringto Nischwitz' ability to be a dispatcher, and that he neverhad a complaint on him as a pilot. Nischwitz wasemployed for 12 years; he had served as a dispatcher onsome weekends. Nowhere does it appear that ability to be adispatcher was an employment requisite for a pilot. Theseare now entirely new and unsubstantiated grounds.G.Conclusions on NischwitzInmy opinion, there is an extraordinary degree ofdissembling in Respondent'scase.IquestionwhetherBeckett regarded this entire proceeding with appropriateseriousness. His testimony, as in condemning Nischwitz forthe alleged conduct (trivial as it was) of Masters and Riley,because each was a close friend, reaches an absurd state ofunreasonablenesswhich defies belief. In general, I regardBeckett's testimony as untrustworthy and not credible.It is observed that in the entire relevant period, fromFebruary to mid-October, neither Beckett nor anyone frommanagementrevealed to Nischwitz, or sought his positionregarding,any of the numerous alleged grounds ofmisconduct relied on by Respondent for his discharge.And during this period, Nischwitz continued in hisemployment under the burden of Beckett's threat ofdischarge for unspecified reasons, while he and otheremployees were pointedly made aware through Hoffman'sdisseminations thatNischwitz'offense stemmed fromRespondent's conviction that he was a union instigator.Negative factors in the record strongly operate againstRespondent to defeat its defenses. I find that all thesegrounds asserted by Respondent were not the real reasonsforNischwitz'discharge,and that Respondent wasstrenuously attempting to cloak the true motivation. Irecognizethat,in this case,there is no showing thatNischwitz was a leader or particularly active in the Union.However, Respondent was aware and had a basis forbelieving that Nischwitz was involved with the Union-through Pilot Kelly's information, as well Nischwitz' directconversationswith Beckett in March or April. My earlierfindings regardingHoffman'sstatementsand coerciveconduct are generally corroborated in the record. Thisevidence establishes Respondent's strong union animus, itsbelief that Nischwitz was an instigator of the Union, andits intentto discharge him for thisreason.Even if it isaccepted that Nischwitz' conversations with Kelly andBonin weresubstantial factors in the decision to dischargehim, I fmd that in these activities he was protected withinSection 7 of the Act.I conclude therefore that Respondent discharged Nis-chwitz because it believed he was an instigator of theUnion, and in any event because he was engaged inconcerted activities protected by the Act. Accordingly, thealleged violations of Section 8(a)(1) and (3) are sustained.31N.L.R.B. v. ExpressPublishingCompany,312 U.S.426; NLRB. v.EntwistleMfg. Co.,120 F 2d532 (C.A. 4).IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCE245The activities of Respondent set forth in section III,above, occurring in connection with Respondent's opera-tions described in section I, above, have a close, intimate,and substantial relationshipwith trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that it cease anddesisttherefrom and take certain affirmative actiondesigned to effectuate the policies of the Act. A broadcease-and-desistorder is warranted, in view of thediscriminatory discharge which goes to "the heart of theAct," and other violations.31Ithas been found that Respondent unlawfully dis-charged Robert Nischwitz on October 22, 1973. It willtherefore be recommended that Respondent offer himimmediate and full reinstatement to his former position, or,if such position no longer exists, to a substantiallyequivalent position, without prejudice to the seniority orother rights and privileges he previously enjoyed, and makehim whole for any loss of pay suffered as a result of thediscrimination against him, by payment to him of a sum ofmoney equal to that which he normally would have earned,absent the discrimination, with backpay and interestcomputed under the established standards of the Board.32Itwill be further recommended that Respondent preserveand make available to the Board, upon request, all payrollrecords, social security payment records, timecards, per-sonnel records and reports, and all other records necessaryand useful to determine the amounts of backpay and theright of reinstatement under the terms of these recommen-dations.Upon the foregoing findings of fact, and upon the entirerecord, I make the following:CONCLUSIONS OF LAw1.Respondent is engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization within themeaning of Section 2(5) of the Act.3.By discharging Robert Nischwitz, thereby discourag-ing membership in the Union, Respondent has engaged inand is engaging in unfair labor -practices within themeaning of Section 8(a)(3) of the Act.4.By discharging Robert Nischwitz because of hisprotected concerted activities, Respondent has engaged inand is engaging in unfair labor practices within themeaning ofSection 8(a)(1) of the Act.5.By the foregoing, and by other specific acts andconduct interfering with, restraining, and coercing employ-ees in the exercise of the rights guaranteed in Section 7 ofthe Act, Respondent has engagedand is engagingin unfair3zF.W.Woolworth Company,90 NLRB 298 (1950);IsisPlumbing &HeatingCo.,138 NLRB 716 (1962). 246DECISIONS OF NATIONAL LABOR RELATIONS BOARDlabor practices within the meaning of Section 8(a)(1) of theAct.6.The aforesaid unfair labor practices are unfair laborpracticesaffecting commerce within the meaning ofSection 2(6) and (7) of the Act.Upon the basis of the above findings of fact, conclusionsof law, and the entire record in the case, and pursuant toSection 10(c) of the Act, as amended, I hereby issue thefollowing recommended:ORDER33Respondent,BeckettAviationCorporation,Youngs-town, Ohio, its officers, agents, successors, and assigns,shall:1.Cease and desist from:(a)Threatening employees with discharge, or otherreprisals, for engaging in union or concerted activities.(b) Coercively interrogating employees concerning theirunion activities.(c)Discharging employees for, or in any other mannerrestraining employees from, engaging in concerted activi-tiesfor theirmutual aid or protection, including theexpression of critical opinions concerning their employ-ment conditions.(d)Discouraging membership in International Brother-hood of Teamsters, Chauffeurs,Warehousemen andHelpers of America,Milk and Ice Cream Salesmen,Drivers and Dairy Employees, Local Union No. 205, bydischarging employees, or inany other manner discrimi-nating in regard to hire or tenure of employment oranyterm or condition of employment.33 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulationsof the National LaborRelations Board, the findings,conclusions,and recommendedOrderherein shall,as provided in Sec.102.48 of the Rules and Regulations,be adopted by the Board and becomeitsfindings,conclusions,and Order,and all objections thereto shall bedeemed waived for all purposes.(e) In any other manner interfering with, restraining, orcoercing employees in the exercise of the rights guaranteedin Section 7 of the Act.2.Take the following affirmative action designed toeffectuate the policies of the Act.(a)Offer Robert Nischwitz immediate and full reinstate-ment to his former position, or if such position no longerexists,toa substantially equivalent position,withoutprejudice to his seniority or other rights or privileges, andmake him whole foranyloss ofearnings, in the manner setforth in "The Remedy" section of the Decision of theAdministrative Law Judge.(b) Preserve and make available to the Board or agentsall payroll or other records, as set forth in "The Remedy"section of the Decision of the Administrative Law Judge.(c) Post at its Youngstown, Cleveland, Chicago, GreaterPittsburgh and Allegheny County airports and facilities,copiesof the notice attached marked "Appendix." 34Copies of said notice, on forms provided by the RegionalDirectorforRegion 8, after being duly signed byRespondent, shall be posted by Respondent immediatelyupon receipt thereof, and be maintained for 60 consecutivedays thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by Respondent to ensurethat said notices are not altered, defaced, or covered byany other material.(d) Notify the Regional Director for Region 8, in writing,within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith.34 In the eventthat theBoard'sOrder is enforcedby a Judgment of aUnited StatesCourt of Appeals, the wordsin the noticereading "Posted byOrder ofthe NationalLaborRelations Board"shallread "Posted Pursuantto a Judgmentof the United States Court of Appeals Enforcing an Order ofthe NationalLabor Relations Board."